

	

		III

		109th CONGRESS

		2d Session

		S. RES. 431

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2006

			Mrs. Feinstein (for

			 herself, Mr. Chafee,

			 Mrs. Clinton, Mr. Crapo, Mr.

			 Biden, Mr. Byrd,

			 Mr. Feingold, Mr. Reed, Ms.

			 Cantwell, Mr. Levin,

			 Mr. Lieberman, Mr. Dodd, and Ms.

			 Snowe) submitted the following resolution; which was considered and

			 agreed to

		

		RESOLUTION

		Designating May 11, 2006, as

		  Endangered Species Day, and encouraging the people of the United

		  States to become educated about, and aware of, threats to species, success

		  stories in species recovery, and the opportunity to promote species

		  conservation worldwide.

	

	

		Whereas in the United States and around the world, more

			 than 1,000 species are officially designated as at risk of extinction and

			 thousands more also face a heightened risk of extinction;

		Whereas the actual and potential benefits derived from

			 many species have not yet been fully discovered and would be permanently lost

			 if not for conservation efforts;

		Whereas recovery efforts for species such as the whooping

			 crane, Kirtland’s warbler, the peregrine falcon, the gray wolf, the gray whale,

			 the grizzly bear, and others have resulted in great improvements in the

			 viability of such species;

		Whereas saving a species requires a combination of sound

			 research, careful coordination, and intensive management of conservation

			 efforts, along with increased public awareness and education;

		Whereas two-thirds of endangered or threatened species

			 reside on private lands;

		Whereas voluntary cooperative conservation programs have

			 proven to be critical for habitat restoration and species recovery; and

		Whereas education and increasing public awareness are the

			 first steps in effectively informing the public about endangered species and

			 species restoration efforts: Now, therefore, be it

		

	

		That the Senate—

			(1)designates May

			 11, 2006, as Endangered Species Day; and

			(2)encourages—

				(A)educational

			 entities to spend at least 30 minutes on Endangered Species Day teaching and

			 informing students about threats to, and the restoration of, endangered species

			 around the world, including the essential role of private landowners and

			 private stewardship to the protection and recovery of species;

				(B)organizations,

			 businesses, private landowners, and agencies with a shared interest in

			 conserving endangered species to collaborate on educational information for use

			 in schools; and

				(C)the people of the

			 United States to observe the day with appropriate ceremonies and

			 activities.

				

